Citation Nr: 1216236	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  08-24 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for peripheral vascular disease (PVD) in the lower extremities, to include as secondary to a service connected disability.  


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 1971.

This matter is on appeal from a January 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

This case was remanded by the Board in May 2010 for further development and is now ready for disposition.  Although the issues of entitlement to service connection for coronary artery disease and hypertension were also subject to that remand, they have since been granted by the RO.  Therefore, absent the Veteran's disagreement with either the associated disability rating or effective date, those claims are no longer on appeal. See Grantham v. Brown, 114 F.3d 1156   (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

The Veteran testified before the undersigned Veterans Law Judge in August 2009.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran's PVD has been aggravated by his service-connected diabetes mellitus.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for PVD, to include as secondary to a service-connected disability, have been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

In addition to the regulations cited above, service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated. Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id.

For purposes of aggravation, temporary or intermittent flare-ups of an injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened. Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  Rather, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

If such an increase in severity is shown, it is presumed to have been aggravated absent clear and unmistakable evidence that the increase in disability is due to the natural progression of the disorder.  See, by analogy, 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran served on active duty from June 1969 to March 1971.  He is seeking entitlement to service connection for peripheral vascular disease (PVD), to include as secondary to a service-connected disability.  Specifically, in his October 2007 Notice of Disagreement, the Veteran asserted that this PVD was specifically due to his service-connected diabetes mellitus, coronary artery disease (CAD) and posttraumatic stress disorder (PTSD).  In support of these claims, he has submitted private medical statements from March, July and September 2007.  

As an initial matter, it is unclear whether any of these service-connected disorders served as the initial cause of the Veteran's PVD.  First, none of the private medical opinions submitted by the Veteran explicitly state that PVD is caused by PTSD or CAD, nor does any of the medical literature associated in the claims file address such a causative relationship.  Moreover, as has been noted by VA examiners in October 2009 and November 2011, while he was diagnosed with PVD in the mid-1990s, he was not diagnosed with diabetes mellitus until 2006.  In summary, the evidence clearly indicates that his PVD preceded his diabetes mellitus by a number of years.  

However, as noted above, service connection is also warranted if the evidence can show that the Veteran's service-connected disorders aggravated his PVD beyond the normal progression of the disorder.  In this regard, a private specialist in diabetes management stated in July 2007 that PVD is a "commonly seen" angiopathic complication of diabetes mellitus.  A May 2008 VA examiner similarly conceded that the Veteran's diabetes may aggravate his other disorders, such as his PVD.  Finally, in June 2011, a VA examiner stated that PVD is well established in the medical literature as a complication of diabetes, as high blood glucose levels over time can lead to increased fatty deposits in the blood vessel walls.  

Additionally, according to the VA examiner in November 2011, the Veteran has stated that his PVD symptoms have worsened since he was diagnosed with diabetes in 2006.  The Veteran's ankle/brachial indices (ABI) taken in July 2005, May 2008 and November 2011 (which measure the severity of PVD) were relatively unchanged.  However, when comparing statements made to VA examiners in May 2008 and June 2011, the distance he is able to walk before he experiences claudication appears to be diminishing.  His complaints of claudication are particularly relevant here, as claudication is one element used in prescribing the appropriate disability rating. See 38 C.F.R. § 4.104, Diagnostic Code 7114 (2011).  Therefore, resolving all doubt in his favor, the Board finds that it is at least as likely as not that his PVD has increased in severity since the time he was initially diagnosed with diabetes mellitus.  

Regarding the question as to whether the increase in severity of the Veteran's peripheral vascular disease is part of the natural progression of the disorder, the evidence is not conclusive one way or the other.  The VA examiner in May 2008 acknowledged that any attempt to assess the impact of diabetes mellitus on the Veteran's PVD (and other disorders) would be impossible without resorting to speculation.  Similarly, in the November 2011 opinion, the VA examiner stated that it was theoretical that diabetes could aggravate PVD.  While for from definitive or conclusive, both opinions raise a specter of a relationship between the Veteran's diabetes mellitus and his PVD.  Coupled with the findings of the June 2011 VA examination, which discussed how PVD can be a complication of diabetes mellitus, and with resolving all doubt again in his favor, the Board concludes that it is at least as likely as not that the Veteran's PVD was further aggravated by his service-connected diabetes mellitus.  Service connection is warranted on this basis. 


ORDER

Service connection for PVD, to include as secondary to a service-connected disability, is granted.




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


